Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wyatt Istvan-Mitchell on February 11, 2022.
	Please replace claims 1, 2, 7, 8, and 10 with the following:
1.	A carbinol-functional silicone resin, wherein the carbinol-functional silicone resin is prepared by reacting a raw silicone resin having at least 1 mass % 
	wherein the carbinol-functional silicone resin forms a silicone-modified polyester without gelation; 
	wherein the raw silicone resin is represented by the following compositional formula: 
	R1a(HO)b(R3O)cSiO(4-a-b-c)/2, 
where R1 is a monovalent hydrocarbon group having 1 to 12 carbon atoms, R3 is an alkyl group, and “a” is a number of from 0.8 to 1.8, provided that “b” and “c” are numbers such that at least 1 mass % of silicon atom-bonded hydroxyl groups, silicon atom-bonded alkoxy groups, or a combination thereof are present; 
	wherein the dihydroxy-functional compound is represented by the following general formula: 
	HO-(R2O)n-H, 
where R2 is an alkylene group having 2 to 12 carbon atoms, and “n” is 1; and 
with the provisos that:
	when the raw silicone resin has i) only silicon atom-bonded hydroxyl groups or ii) only silicon atom-bonded alkoxy groups, 
	when the raw silicone resin has iii) both silicon atom-bonded hydroxyl groups and silicon atom-bonded alkoxy groups, the dihydroxy-functional compound is reacted with the raw silicone resin in an amount such that a mole ratio of hydroxyl groups in the dihydroxy-functional compound per silicon atom-bonded hydroxyl groups and silicon atom-bonded alkoxy groups in the raw silicone resin is in a range of from 0.5 to 2.0. 

2.	The carbinol-functional silicone resin according to claim 1, wherein the raw silicone resin is a silicone T resin. 

7.	A method for producing a silicone-modified polyester without gelation, the method comprising the following steps: 
1) 	reacting a raw silicone resin having at least 1 mass % 
2) 	esterifying the carbinol-functional silicone resin, a polyhydroxy-functional compound and a polycarboxyl-functional compound or derivative thereof, without using a solvent, to form the silicone-modified polyester without gelation; 
	wherein the raw silicone resin is represented by the following compositional formula: 
	R1a(HO)b(R3O)cSiO(4-a-b-c)/2, 
where R1 is a monovalent hydrocarbon group having 1 to 12 carbon atoms, R3 is an alkyl group with 1 to 6 carbon atoms, and “a” is a number of from 0.8 to 1.8, provided that “b” and “c” are numbers such that at least 1 mass % of silicon atom-bonded hydroxyl groups, silicon atom-bonded alkoxy groups, or a combination thereof are present; and 
	wherein the dihydroxy-functional compound is represented by the following general formula: 
	HO-(R2O)n-H, 
where R2 is an alkylene group having 2 to 12 carbon atoms, and “n” is 1. 



10.	The method according to claim 7, with the provisos that:
	when the raw silicone resin has i) only silicon atom-bonded hydroxyl groups or ii) only silicon atom-bonded alkoxy groups, the dihydroxy-functional compound is reacted with the raw silicone resin in an amount such that a mole ratio of hydroxyl groups in the dihydroxy-functional compound per silicon atom-bonded hydroxyl groups or silicon atom-bonded alkoxy groups in the raw silicone resin is in a range of from 0.5 to 2.0; and
	when the raw silicone resin has iii) both silicon atom-bonded hydroxyl groups and silicon atom-bonded alkoxy groups, the dihydroxy-functional compound is reacted with the raw silicone resin in an amount such that a mole ratio of hydroxyl groups in the dihydroxy-functional compound per silicon atom-bonded hydroxyl groups and silicon atom-bonded alkoxy groups in the raw silicone resin is in a range of from 0.5 to 2.0. 

Please add new claims 16 and 17:

16.	The carbinol-functional silicone resin according to claim 1, wherein the raw silicone resin has 1 to 50 mass % of silicon atom-bonded hydroxyl groups, silicon atom-bonded alkoxy groups, or a combination thereof.

17.	The method according to claim 7, wherein the raw silicone resin has 1 to 50 mass % of silicon atom-bonded hydroxyl groups, silicon atom-bonded alkoxy groups, or a combination thereof.


The Examiner had expressed concern about the following matters:
(I) to the extent that the carbinol-functional resin is said to contain hydroxyl- and/or alkoxy groups, their presence should be reflected in the general formulae providing a shorthand description of the polymer’s structure,
(II) the subject matter of original claim 14 had actually been indefinite because it raised questions as to whether or not it outlined three different possible requirements, only one of which a may intimate that the mol ratio of the hydroxyl groups in the dihydroxy-functional compound was being characterized relative to the number of moles of
	(i) moles of silanol groups in the resin,
	(ii) moles of silicon-bound alkoxy groups in the resin, or
	(iii) the sum of the moles of these.
(III) the language of the amended claims as of 01/14/22 perhaps did not create a patentable distinction from the teachings of CN 103450465, originally cited in Applicants’ Specification, and it was the Examiner’s recommendation that the claims be further modified to include the aspect that silicone-modified polyesters derived from the carbinol-functional silicone are not susceptible to gelling.
	Applicants’ representative proposed the above language as a means of addressing the Examiner’s perceived need to clarify the scope.
Allowable Subject Matter
	The amendments presented in the January 14, 2022 response served to overcome all issues raised in the prior Office communication.  An updated/modified survey of the prior art did not yield any references more germane than those already of record, including those earlier cited as being of interest but not germane to the patentability of the claims.  Accordingly, claims 1-3 and 5-17 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 2, 2022